DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 11, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Election of Species
Applicant's election with traverse of a light/radio frequency energy source in the reply filed on October 11, 2021 is acknowledged.  The traversal is on the ground(s) that the species can be used together.  This is not found persuasive because the species comprise divergent functions. For example, Species 1 may be used for analytical purposes. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2021.

Claims 
Claim Rejections - 35 USC § 103 Obviousness
1) Claims 2-11, 13-15, 20-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koort et al. (Laser, Industry Report, 2013) in view of Agarwal et al. (US 2015/0283287). 
Koort et al. disclose a device used in dentistry comprising a laser and a radiofrequency energy source. The laser is a diode laser having a wavelength of 975 nm and a power of 8 W. The laser is a coupled with a 2.2 MHz radiofrequency generator that has adjustable power (page 27, col. 2). An additional 660 nm laser with a power of 100 mW completes the device as therapy supplement for photodynamic (PDT) and low-level laser therapy (page 29, col. 2, bottom).  The energy sources are delivered via a hand piece (Fig. 43). Apart from treatments in periodontics, in endodontics, in PDT, Bleaching and LLLT, the laser is a perfect instrument for reshaping and smoothing of wound edges, for removal of overgrown implants, trimming of gingiva, drying and shrinking of tissue and of course even for small superficial surgery (page 29, col. 1). The laser has a wavelength within the recited range and the radiofrequency falls within the recited range, therefore should cause tissue repair when delivered together. 
	Koort et al. differ from the instant claims insofar as they do not disclose what the substrate includes. 
Agarwal et al. disclose compositions to promote and enhance wound healing. The compositions comprise a wound active. The wound active is preferably silver (paragraph 0014).  The compositions comprise at least one anionic polyelectrolyte and 
It would have been obvious to one of ordinary skill in the art to have added a composition comprising collagen, hyaluronic acid, water, silver, copper and iron and have used the combination as a substrate used with the devices of Koort et al. motivated by the desire to use a composition that will promote and enhance wound healing as disclosed by Agarwal et al.
Koort discloses reducing the radiofrequency when using the energy on a child. Therefor one would reasonably conclude that the power may be adjusted depending on the application. This makes it a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). It would have been obvious to one of 
 In regard to the waveform, the wavelengths and power of the references meet the limitation of the instant claims and therefore should have similar waveform frequency. 

2) Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koort et al. (Laser, Industry Report, 2013) in view of Agarwal et al. (US 2015/0283287) in further view of Carniglia et al. (US 5,391,550).
Koort et al. in view of Agarwal et al. is discussed above and differs from the instant claims insofar as it does not disclose ATP. 
Carniglia et al. disclose contractile mechanism of fibrils is dependent on ATP. Thus, the rate of localized wound contraction produced by the myofibroblasts is dependent on the amount of ATP available to them as an intracellular energy source. Moreover, ATP serves as an energy source for other wound repair processes, including granulation of the wound by fibroblasts, gluconeogenesis and protein synthesis, and epithelialization.  
It would have been obvious to one of ordinary skill in the art to have added an ATP to a composition of Agarwal et al. comprising collagen, hyaluronic acid, water, silver, copper and iron and have used the combination as a substrate with the devices of Koort et al. motivated by the desire to use an active that serves as an energy source for wound repair processes, including granulation of the wound by fibroblasts, .  

Conclusion
Claims 2-11, 13-15, 20-23 and 25-28 are rejected.
Claims 16-19 are withdrawn.
Claim 12 is objected.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612